DETAILED ACTION

This office action is a response to the amendment filed on 4/22/2022. Claims 7 and 10-11 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 7 and 10-11 (renumbered as 1-3) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments filed on 4/22/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on claims.
Claimed invention is directed to a method for data packet generation which involves generating a packet header incorporating link layer signaling. Additional header to the data packet includes a 2-bit signaling format field and a 2-bit signaling encoding field with values indicating a data format of a payload and specifying an encoding format of the signaling data, respectively. The method provides link layer abstractions that may improve transmission efficiency. 
Closest prior art include Yang (US 2017/0374429), Yang_0152 (US 2018/0070152) and Kwon et al (US 2017/0126558). Yang discloses a broadcast signal transmission method where a packet type may indicate link layer signaling. An additional header may include a 2-bit signaling format field and a 2-bit signaling encoding field. 
Prior art Yang_0154 discloses data format and encoding elements in a binary format notification message for defining format and encoding type for the table data element. 
Prior art Kwon discloses signaling configurations which may include a signaling version field and a signaling encoding field indicating encoding/compression format of corresponding signaling information. 
Prior art Kwon_3548 (US 2017/0163548) is a pertinent prior art not applied. Kwon_3548 discloses that the additional header may include fields such as signaling format and signaling encoding type, where the signaling encoding type field may indicate whether compress has not been performed and whether specific compression (e.g. zip, DEFLATE, etc.) has been performed.
Thus, prior art in general discloses a link layer signaling data packet with signaling format and signaling encoding fields to indicate data format and compression for the signaling data. However, prior art on record does not disclose logical relationship or constraint between a value of signaling format and a value of signaling encoding such that when the signaling format is binary, the signaling encoding field shall be set to no compression.
Claims 7 and 10-11 are allowable because closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of when the 2-bit signaling format field has a value of 00, the 2-bit signaling encoding field has a value of 00; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414